DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/07/2021 is in compliance with the provisions of 37 C.F. R 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Oath/Declaration
The Oath/Declaration filed on 12/07/2021 is hereby acknowledged.

Drawings
The drawings were received on 11/15/2021.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-7, 12, 13, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the transfer function" in 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the filter function" in 18.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the transfer function" in 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the filter function" in 16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the transfer function" in 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the filter function" in 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the transfer function" in 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the filter function" in 14.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-7 are rejected for at least their dependency on claim 1.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim do not fall within at least one of the four categories of patent eligible subject matter because the claimed “A computer program comprising instructions...” is not tangible and not claimed to be embodied in a non-transitory readable medium. Thus, in broadest reasonable interpretation, the claimed “A computer program comprising instructions...” encompasses a non-statutory embodiment, i.e., software per se and thus does not fall within any statutory category.  See Microsoft Corp. v. AT&T Corp., 550 U.S. 437, 449, 82 USPQ2d 1400, 1407 (2007); see also Benson, 409 U.S. 67, 175 USPQ2d

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Pratt et al. (US 2011/0195672 A1) in view of Kaukovuori et al. (GB 2505542 A).

Regarding claim 8, Pratt et al. discloses;
An apparatus (Fig. 3: wireless communication unit 300) comprising: 
at least one processor (Fig. 3: DSP 330); and 
at least one memory (Fig. 3: Memory 316) including computer program code which, when executed by the at least one processor (Para. [0043]: “the memory device 316 may stores will be the whole state machine data/code, which configures and controls the lower level h/w. Thus, data contained in the memory device 316 may be used by the wireless communication unit 300 and processed by signal processing module 308”), cause the apparatus to perform: 
generating an estimate of a transfer function of a receiver downlink path at a receiver of a mobile communication system (Fig. 4, Para. [0037], [0099]: “The cancelled or corrected output, 454, 456 is high pass filtered by the DC estimate-correction stage, 466 and used as the error signal [estimate of a transfer function] to be applied to the LMS engine, 468”.  That is, the error signal (a transfer function, I-z-1 ) is estimated corresponding to receiver downlink path (elements 418 to 432) of  “a receiver baseband processing model of the receiver path”); and 
calculating a filter function for compensating for said estimated transfer function (Fig. 4, Para. [0099]-[0100]: “the described example, the step-size or adaptation rate, .mu., 470 is generated based on the current estimate of the on-channel power and fed into the LMS update engine 458. The update estimates are then fed to their respective filters 468 in the cancellation subsystem”. That is the LSM engine 468 calculates filter function (                        
                            
                                
                                    
                                        
                                            h
                                        
                                        ^
                                    
                                
                                
                                    I
                                
                            
                            (
                            m
                            ,
                            n
                            )
                        
                     and                         
                            
                                
                                    
                                        
                                            h
                                        
                                        ^
                                    
                                
                                
                                    Q
                                
                            
                            (
                            m
                            ,
                            n
                            )
                        
                    ), wherein said filter function is for compensating for in-band group delay ripple of the receiver downlink path (Para. [0137]: “to accommodate for group delay variation due to analogue filter uncertainty in the receiver by use of an error function”)…
Pratt et al. discloses (Para. [0137]) “a self tuning time alignment system has been described to accommodate for group delay variation due to analogue filter uncertainty in the receiver by use of an error function and associated controller to perform time alignment of the cancellation signal”, however they does not state the time alignment system compensate for: 
“residual absolute delay of the receiver downlink path”.
On the other hand, Kaukovuori et al. discloses compensating for: 
“residual absolute delay of the receiver downlink path” (Fig. 4, 8, 12, 15, pg. 18, line 11-13: “the receiver path delay being determined is an absolute signal delay value between the start and end point elements, which can be used to correct timing value calculations”.  That is, correcting timing value, would reduce or compensate for the absolute signal delay of the receiver path).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the self tuning time alignment system calculating filter function (                        
                            
                                
                                    
                                        
                                            h
                                        
                                        ^
                                    
                                
                                
                                    I
                                
                            
                            (
                            m
                            ,
                            n
                            )
                        
                     and                         
                            
                                
                                    
                                        
                                            h
                                        
                                        ^
                                    
                                
                                
                                    Q
                                
                            
                            (
                            m
                            ,
                            n
                            )
                        
                     in Pratt et al. invention may further compensate for an absolute signal delay of the receiver path as taught by Kaukovuori et al., where doing so would (Kaukovuori et al., pg. 3, line 14-15) “improve the accuracy of timing and /or timing measurement”.

Regarding claim 9, Pratt et al. in view of Kaukovuori et al. discloses all as applied to claim 8 above, where Pratt et al. further teaches;
obtaining data from a lookup table for use in generating the estimate of said transfer function (Fig. 3, Para. [0043]: “the memory device 316 [lookup table] stores filter information, such as adaptive filter co-efficients, linear transmit-receive gain values, time alignment settings, adaptation rate values, dc filter tuning rate, etc”.  That is memory 316 stores data used in generating the error signal function).

Regarding claim 10, Pratt et al. in view of Kaukovuori et al. discloses all as applied to claim 8 above, where Kaukovuori et al. further teaches;
 	providing a wideband transmit signal for transmission using a test transmit chain at the receiver (Fig. 2b, 4, 12, 13, pg. 19, line 3-10: “a local transmitter generated test/self-test signal” (e.g. Fig.4) for use by the receiver); 
receiving the transmitted wideband transmit signal (Fig. 2b, 4, 12, 13, pg. 19, line 3-10: the receiver receives the transmitted “test/self-test signal” (e.g. Fig.4)); and 
generating the estimate of the transfer function of said receiver downlink path based, at least in part, of the received transmitted wideband signal (Fig. 4, 8, 12, 15, pg. 18, line 11-13: “the receiver path delay [transfer function] being determined is an absolute signal delay value between the start and end point elements, which can be used to correct timing value calculations” and is determined based on the received transmitted “test/self-test signal” (e.g. Fig.4)”) .

Regarding claim 14, Pratt et al. discloses;
 A method (Para. [0028]: “there is provided a method”) comprising: 
generating an estimate of a transfer function of a receiver downlink path at a receiver of a mobile communication system (Fig. 4, Para. [0037], [0099]: “The cancelled or corrected output, 454, 456 is high pass filtered by the DC estimate-correction stage, 466 and used as the error signal [estimate of a transfer function] to be applied to the LMS engine, 468”.  That is, the error signal (a transfer function, I-z-1 ) is estimated corresponding to receiver downlink path (elements 418 to 432) of  “a receiver baseband processing model of the receiver path”); and 
calculating a filter function for compensating for said estimated transfer function (Fig. 4, Para. [0099]-[0100]: “the described example, the step-size or adaptation rate, .mu., 470 is generated based on the current estimate of the on-channel power and fed into the LMS update engine 458. The update estimates are then fed to their respective filters 468 in the cancellation subsystem”. That is the LSM engine 468 calculates filter function (                        
                            
                                
                                    
                                        
                                            h
                                        
                                        ^
                                    
                                
                                
                                    I
                                
                            
                            (
                            m
                            ,
                            n
                            )
                        
                     and                         
                            
                                
                                    
                                        
                                            h
                                        
                                        ^
                                    
                                
                                
                                    Q
                                
                            
                            (
                            m
                            ,
                            n
                            )
                        
                    ), wherein said filter function is for compensating for in-band group delay ripple of the receiver downlink path (Para. [0137]: “to accommodate for group delay variation due to analogue filter uncertainty in the receiver by use of an error function”)…
Pratt et al. discloses (Para. [0137]) “a self tuning time alignment system has been described to accommodate for group delay variation due to analogue filter uncertainty in the receiver by use of an error function and associated controller to perform time alignment of the cancellation signal”, however they does not state the time alignment system compensate for: 
“residual absolute delay of the receiver downlink path”.
On the other hand, Kaukovuori et al. discloses compensating for: 
“residual absolute delay of the receiver downlink path” (Fig. 4, 8, 12, 15, pg. 18, line 11-13: “the receiver path delay being determined is an absolute signal delay value between the start and end point elements, which can be used to correct timing value calculations”.  That is, correcting timing value, would reduce or compensate for the absolute signal delay of the receiver path).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the self tuning time alignment system calculating filter function (                        
                            
                                
                                    
                                        
                                            h
                                        
                                        ^
                                    
                                
                                
                                    I
                                
                            
                            (
                            m
                            ,
                            n
                            )
                        
                     and                         
                            
                                
                                    
                                        
                                            h
                                        
                                        ^
                                    
                                
                                
                                    Q
                                
                            
                            (
                            m
                            ,
                            n
                            )
                        
                     in Pratt et al. invention may further compensate for an absolute signal delay of the receiver path as taught by Kaukovuori et al., where doing so would (Kaukovuori et al., pg. 3, line 14-15) “improve the accuracy of timing and /or timing measurement”.

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 1, 12 and 13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fortenberry et al. (NPL titled: "Improvement of group delay measurement accuracy using a two-frequency modulation phase-shift method," in IEEE Photonics Technology Letters, vol. 15, no. 5, pp. 736-738, May 2003) “describe a modified MPS technique that increases the wavelength resolution of the group delay measurement without substantially increasing the measurement noise. This technique, called the two-frequency MPS (TF-MPS) method, utilizes two different modulation frequencies combined with signal processing to overcome a filtering limitation inherent in the standard MPS method.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMNEET SINGH whose telephone number is (571)272-2414. The examiner can normally be reached 9:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMNEET SINGH/Examiner, Art Unit 2633                                                                                                                                                                                                        /SAM K AHN/Supervisory Patent Examiner, Art Unit 2633